

116 HR 5665 IH: For the relief of Maria Rose Versace.
U.S. House of Representatives
2020-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS2d SessionH. R. 5665IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2020Mr. Brindisi introduced the following bill; which was referred to the Committee on the JudiciaryA BILLFor the relief of Maria Rose Versace.
	
		1.Elimination of Medicare part D late enrollment penalty for Maria Rose Versace; compensation for
			 past penalties
 (a)Elimination of penaltyWith respect to each month beginning on or after the date of the enactment of this Act, no increase in the monthly beneficiary premium established under subsection (a) of section 1860D–13 of the Social Security Act (42 U.S.C. 1395w–113) shall be made under subsection (b) of such section for Maria Rose Versace.
			(b)Compensation for past penalties
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall pay to Maria Rose Versace an amount equal to the sum of each increase described in subsection (a) made under section 1860D–13(b) of the Social Security Act (42 U.S.C. 1395w–113(b)) applicable to Maria Rose Versace for months beginning prior to the date of the enactment of this Act.
 (2)AppropriationThere are appropriated to the Secretary of Health and Human Services such sums as may be necessary to make the payment described in paragraph (1).
				